t c memo united_states tax_court margie e robertson petitioner v commissioner of internal revenue respondent docket no filed date margie e robertson pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is liable for deficiencies relating to and findings_of_fact on date petitioner lent mary moore ms moore dollar_figure the parties executed a deed_of_trust and note the note secured_by a home in carbondale illinois the property principal and accrued interest were payable upon the transfer of the property or death of ms moore whichever came first in ms moore died petitioner on her federal_income_tax return reported a dollar_figure loss from to petitioner was employed by the city of seattle the city as a license and standards inspector during this period she had a digestive disorder although petitioner could not eat during work hours her digestive disorder imposed no other physical limitations on her ability to work in petitioner requested to have her schedule modified from a hour workday ie with a 2-hour lunch break to a 10-hour workday without a lunch break the city denied petitioner’s request in response on date petitioner resigned after petitioner resigned the city granted her request but she did not accept their accommodation in petitioner received a dollar_figure individual_retirement_account ira distribution petitioner reported the distribution on her federal_income_tax return and paid income_tax relating to the gross amount but did not pay the 10-percent additional tax pursuant to sec_72 by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure relating to and respectively on date petitioner while residing in memphis tennessee filed her petition with this court opinion at the outset we note that petitioner failed to cooperate with respondent and as a result has the burden_of_proof sec_7491 rule a petitioner contends that she is entitled to a sec_166 bad_debt deduction relating to the note she also contends that in the first lien holder attempted to foreclose on the property and that she attempted to collect on the note in that year the note is a bona_fide debt and became due in when ms moore died petitioner however claimed a deduction for the unpaid debt on her tax_return even though the note was due in petitioner failed to establish when the debt became worthless 109_tc_400 sec_1_166-5 income_tax regs accordingly she is not entitled to a deduction petitioner contends that the 10-percent additional tax pursuant to sec_72 is inapplicable because she qualifies for the disability exception pursuant to sec_72 she however failed to establish that she was unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment sec_72 although petitioner had a digestive disorder and wa sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure required to refrain from eating during work hours she was able to engage in substantial_gainful_activity sec_72 106_tc_337 accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
